FILED
                            NOT FOR PUBLICATION                             JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50040

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01142-VBF

  v.
                                                 MEMORANDUM*
GERALD PLAZE THOMAS,

               Defendant - Appellant.


                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Gerald Plaze Thomas appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Preliminarily, we reject the government’s contention that we lack

jurisdiction over this appeal. See United States v. Dunn, 728 F.3d 1151, 1158 (9th

Cir. 2013).

       Thomas contends the district court abused its discretion by failing to explain

why it rejected Thomas’s claims that (1) the Fair Sentencing Act of 2010

undermined the government’s original sentencing argument that crack cocaine is

more dangerous than powder cocaine, and (2) his recent criminal history was

minor. The record reflects that the district court addressed these arguments, and

provided a sufficient explanation to permit meaningful appellate review. See

United States v. Trujillo, 713 F.3d 1003, 1009 (9th Cir. 2013).

      Thomas also contends that the district court erred by failing to consider

whether reducing the sentence would endanger the community, pursuant to

U.S.S.G. § 1B1.10 cmt. n.1(B)(ii). The district court did not err because it adopted

its prior finding that Thomas’s underlying crime was “injurious to society,” and

concluded that Thomas failed to proffer any new evidence that would alter the

district court’s original conclusion.

      Finally, Thomas contends that the district court abused its discretion by

denying his motion because his positive attributes support a reduction in sentence.

The court was aware of and considered Thomas’s mitigating circumstances, but


                                          2                                    13-50040
properly based its decision to deny the motion on the need to protect the public and

reflect the seriousness of the offense, and the need for deterrence. See United

States v. Lightfoot, 626 F.3d 1092, 1096 (9th Cir. 2010).

      AFFIRMED.




                                          3                                   13-50040